Exhibit 99.3 CONSENT OF QUALIFIED PERSON Peter Oshust P.Geo. Principal Geologist, Amec Foster Wheeler Americas Limited 111 Dunsmuir Street, Suite 400 Vancouver, BC, Canada V6B 5W3 I, Peter Anthony Oshust, P.Geo., consent to the public filing of the technical report titled “Updated Preliminary Economic Assessment on the Ann Mason Project, Nevada, U.S.A.” with an effective date of 9 September 2015 (the “Technical Report”) by Entrée Gold Inc. The Technical Report supports Entrée Gold Inc.’s disclosure titled “ENTRÉE GOLD UPDATES PRELIMINARY ECONOMIC ASSESSMENT FOR THE ANN MASON PROJECT” dated 9 September 2015 (the “Press Release”). I consent to the use of extracts from, or a summary of, the information in the Technical Report that I am responsible for preparing, in the Press Release. I confirm that I have read the Press Release and that it fairly and accurately represents the information in the Technical Report for which I am responsible. Dated this 22nd day of October, 2015 “Original Document Signed and Sealed” Peter Anthony Oshust, P.Geo. Amec Foster Wheeler Americas Limited 400 – 111 Dunsmuir Street Vancouver, BC V6B 5W3 1-604-664-4314 amecfw.com
